                                         Case 5:17-cv-00220-LHK Document 1110 Filed 01/04/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                            SAN JOSE DIVISION
                                  11

                                  12     FEDERAL TRADE COMMISSION,                        Case No. 17-CV-00220-LHK
Northern District of California
 United States District Court




                                  13                   Plaintiff,                         ORDER DENYING LENOVO
                                                                                          REQUEST TO FILE UNDER SEAL
                                  14             v.
                                                                                          Re: Dkt. Nos. 1072, 1100
                                  15     QUALCOMM INCORPORATED,
                                  16                   Defendant.

                                  17

                                  18          After further reflection, the Court hereby DENIES Lenovo’s motion to seal the deposition

                                  19   testimony of Ira Blumberg. The information revealed in Mr. Blumberg’s testimony does not meet

                                  20   the compelling reasons standard. Moreover, the deposition testimony and exhibits of Eric

                                  21   Reifschneider of Qualcomm at trial publicly stated that it was Qualcomm’s licensing practice to

                                  22   not sell chips to companies that did not have a Qualcomm license. The Court’s order to seal the

                                  23   exhibits introduced with Mr. Blumberg’s testimony remains as issued.

                                  24   IT IS SO ORDERED.

                                  25   Dated: January 4, 2019

                                  26                                                  ______________________________________
                                                                                      LUCY H. KOH
                                  27                                                  United States District Judge
                                  28                                                   1
                                       Case No. 17-CV-00220-LHK
                                       ORDER DENYING LENOVO REQUEST TO FILE UNDER SEAL
